Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 12-18-21 election of the species of the species of antibody having the heavy chain of SEQ ID NOs: 55/56 and the light chain of SEQ ID NOs: 51/52 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 3, 4, 6-18, 25, 28-32, 34 and 35 are under examination as they read on the species of antibody having the heavy chain of SEQ ID NOs: 55/56 and the light chain of SEQ ID NOs: 51/52.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-18, 25, 28-32, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming having a binding specificity for human CD3 wherein said antibody comprises a sequence having at least 98% identity with the heavy chain variable domain of SEQ ID NO: 56, or an IgG1 heavy chain[s] for an isolated mAb having a binding specificity to human CD3, comprising an amino acid sequence having at least 98% identity with the full length heavy chain of SEQ ID NO: 55, or a kappa light chain for an isolated mAb having a binding specificity to human CD3, comprising an amino acid sequence having at least 98% identity with the full length light chain of SEQ ID NO: 51, or a variable light chain for an isolated mAb having a binding specificity to human CD3, comprising an amino acid sequence having at least 98% identity with the light chain variable domain of SEQ ID NO: 52, or a variable heavy chain for an isolated mAb having a binding specificity to human CD3, comprising an amino acid sequence having at least 98% identity with the heavy chain variable domain of SEQ ID NO: 56, can result in a claim that does not meet written description even when the antigen(s) bound by the antibody is known, because representative antibodies meeting the claimed structural and functional limitations have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was expounded upon by the Deputy Commissioner for Patent Examination Policy Robert W. Bahr in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there was adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody was considered defunct.  

The Memorandum explained that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claims are drawn to an antibody having a binding specificity for human CD3 wherein said antibody comprises a sequence having at least 98% identity with the heavy chain variable domain of SEQ ID NO: 56, or to an IgG1 heavy chain[s] for an isolated mAb 

However, claiming a large genus of antibodies having diverse structures insofar as said antibodies all have a binding specificity to human CD3, without any known or disclosed correlation between the structure of the sequence and requisite function, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

In the instant case, the specification does not disclose representative members of the genus of antibodies encompassed by the instant claims.  Rather, the instant specification discloses 9 human CD3 binding antibodies having relatively similar Vh CDRs 1-3, 8 of said 9 antibodies also having relatively similar Vl CDRs 1-3 (see alignment of light chain SEQ ID NOs: 4, 12, 20, 28, 36, 44, 52, 60 and 68 and of heavy chain SEQ ID NOs: 8, 16, 24, 32, 40, 48, 56, 64 and 72, cited herewith).  Beyond these structurally similar antibodies the specification does not disclose what antibody structure(s) are sufficient to make a monoclonal antibody having binding specificity to human CD3.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of monoclonal antibodies having binding specificity to human CD3 that comprise a heavy chain variable domain having at least 98% identity to SEQ ID NO: 56 paired with any light chain, (claim 1) 
or
of IgG1 heavy chains that comprise a full-length heavy chain having at least 98% identity to SEQ ID NO: 55, wherein said full length heavy chain when paired with any light chain will form a mAb having a binding specificity to human CD3 (claim 11), 
or
of kappa light chains that comprise a full-length light chain having at least 98% identity to SEQ ID NO: 51, wherein said full-length light chain when paired with any heavy chain will form a mAb having a binding specificity to human CD3 (claim 12),
or
of variable light chains that comprise a light chain having at least 98% identity to SEQ ID NO: 52, wherein said light chain when paired with any heavy chain will form a mAb having a binding specificity to human CD3 (claim 13),
or
of variable heavy chains that comprise a heavy chain having at least 98% identity to SEQ ID NO: 56, wherein said heavy chain when paired with any light chain will form a mAb having a binding specificity to human CD3 (claim 14),

A priori, the number of antibodies encompassed by the claim is very unpredictable. It is
possible a large number of variants having at least 98% identity to the claimed sequences will maintain binding specificity to human CD3, or, conversely, few variants antibodies having at least 98% identity to the claimed sequences will maintain binding specificity to human CD3.



One reason the instant specification does not put the skilled artisan in possession of the claimed genus of antibodies is because the skilled artisan knows the immune response to any given immunogen, and, in turn, the structure of an antibody produced during the immune response is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  

For example, Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47, cited herewith) teaches the process by which an antibody response occurs to an immunizing antigen and the method of immunization (see entire document).  Many steps in this process are dependent on APC, T-cell and B-cell recognition and processing of the immunizing antigen in ways which are well known in the art to be highly unpredictable and heavily influenced by the particular immunizing antigen and the specific immunization method (see, e.g., the teachings of Mach 7,728,114, cited herewith, at Example 5 for but one example).  

Again, as described above the number of antibodies having the functional feature of the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

The principals laid out in Harlow (described above) are further illustrated in the teachings of Edwards et al. (J. Mol. Biol. (2003) 334, 103–118, cited herewith) which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document).  Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section).

11 human antibody variable regions can generate large numbers of structurally unique, biologically active scFvs against a variety of polypeptide targets (see Lloyd et al., Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009, e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).

Moreover, the teachings of the instant specification fail to put the skilled artisan in possession of the breadth of mAbs having binding specificity to human CD3 that have, e.g., up to up to 9 amino acid additions, deletions, substitutions, insertions or recombinations within SEQ ID NO: 55 (see paragraph 0068 of the instant specification), especially when said amino acid changes occur within the Vh or Vl CDR regions because any number of said CDR residues are expected, a priori, to contribute to antigen binding.  However, neither the instant specification nor the knowledge in the art establish which residues of the disclosed Vh and VL CDRs are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

To illustrate this point, consider Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28, cited herewith) which teaches “[t]he specificity and affinity of an antibody for its cognate antigen is determined by the sequence and structure of the variable fragment (Fv): a heterodimer consisting of the N-terminal domains of the heavy and light chains.  Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.”  (see, page 416, column bridging paragraph, emphasis added).  

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual

of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught
by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the
potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the
heavy and light chains as a whole, without the structure of the unbound antigen-binding site of
the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,
or in what context of additional compensatory mutations in other regions of the antibody.
Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially so the CDR3 region, consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited herewith).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as 

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody:antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  

In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of single amino acid changes, even to the same residues shown to tolerate change when mutated in isolation, will be tolerated.  As an example consider Brown et al. (J Immunol. 1996 May 1;156(9):3285-91, cited herewith) which describes how the Vh CDR2 in a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon the introduction of pairs of single amino changes in the same region (see, in particular Tables I and II and column bridging paragraph on page 3290).

Additionally, as emphasized by the teachings of Colman (Research in Immunology, 145:33-36, 1994, cited herewith) the type of CDR amino acid substitution, i.e., conservative vs. non-conservative, is not necessarily a good predictor of antigen binding: "[t]he above examples paint a confusing picture of the specificity of antibody-antigen interaction.  In one structural context, a very conservative substitution may abolish binding; in another, a nonconservative substitution may have very little effect on the binding affinity.” (see pg. 35, top of left column).  Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79: 1979-1983, March 1982, cited herewith) provides another example of how even a conservative change to a single amino acid residue in a CDR region of an antibody can ablate antigen binding (see, for example, Abstract).

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of mAbs having a binding specificity for human CD3 encompassed by the instant claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of mAbs having binding specificity to human CD3 because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the claimed mAbs comprising certain Vh or Vl chains and said mAbs binding specificity to human CD3, can dramatically affect antigen-antibody binding.  

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antigen binding units.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Neither the instant specification nor the most recent sequence listing filed 12-19-21 provide a definition for SEQ ID NO:X/X’, SEQ ID NO:Y/Y’ or SEQ ID NO:Z/Z’ as set forth in the claims 34 and 35.  Thus, the skilled artisan would not understand what is meant by SEQ ID NO:X/X’, SEQ ID NO:Y/Y’ or SEQ ID NO:Z/Z’ as set forth in the claims 34 and 35.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 

In paragraph 5 of the Background section the specification teaches “The Cluster of Differentiation 3 (CD3) T-cell co-receptor helps to activate both the cytotoxic T Cell (CD8+ naive T cells) and also T helper cells (CD4+ naive T cells).  It consists of a protein complex and is composed of four distinct chains….These chains associate with a molecule known as the T-cell receptor (TCR) and the ζ-chain (zeta-chain) to generate an activation signal in T lymphocytes.”

Paragraph 95 of Example 1 states: “From the first BCC 4 chimeric rabbit/human antibodies, and from the second BCC 3 chimeric rabbit/human antibodies, showed binding to the human T cell line Jurkat for a total of 7.  These 7 antibodies and 2 additional non-binding antibodies were analyzed for activation of human CD3+ T cells.  As shown in FIGURE 7, of the 9 antibodies tested 7 activated human CD3+ T cells, 6 of them strongly, 284A10, 295E9, 299F6, 480A7, 480C8, 485H6.”

The elected species of antibody comprising the Vl and Vh chains of SEQ ID NOs: 52 and 56, respectively, is the 284A10 antibody which strongly activates human CD3+ T cells.

The first paragraph of the Summary section of the specification states the following: “The present disclosure provides, among others, anti-CD3 monoclonal antibodies, antigen binding
portions thereof, therapeutic compositions thereof and/or nucleic acid encoding the same, and
their use to activate CD3+ T-cells and thus to enhance cell-mediated immune responses in the treatment of cancer and other T-cell dysfunctional disorders.”

According to paragraph 32 of the specification, “Varieties of cancers may be treated using disclosed compositions, isolated mAbs or antigen binding fragments.  In one embodiment, the cancer may include cells that express CD3.  Example cancers that may be treated including, without limitation, breast cancer, colorectal cancer, pancreatic cancer, head and neck cancer, 

Claim 28 recites, “A method of treating a subject with a cancer, comprising administering to the subject an effective amount of the isolated mAb or an antigen-binding fragment thereof according to Claim 1,” wherein the isolated mAb of claim 1 encompasses the 284A10 antibody in its breadth, said antibody strongly activating human CD3+ T cells.

Thus, given the teachings of the instant specification and the ability of the 284A10 antibody to strongly activating human CD3+ T cells, the ordinarily skilled artisan would understand that the claimed methods of treating cancer subjects relies on the ability of the mAb of claim 1 to activate human CD3+ T cells.

However, it would unclear to the skilled artisan how broadly administering a mAb that activates human CD3+ T cells will successfully treat cancer in the absence of undue experimentation to determine the which particular cancer types, if any, could be ameliorated by such a treatment.
For example, the skilled artisan would be quite uncertain about their ability to treat any given cancer by generally stimulating antibody production with a mAb that has binding specificity to human CD3 given the uncertainty in the art as to the role of the humoral immune response in anti-cancer immunity as described by Reuschenbach et al.: “Overall, the mechanisms by which tumor proteins become immunogenic and induce humoral and/or cellular immune responses remain largely unknown.  Both cellular and humoral immune responses have been found independently from each other and also against different epitopes.  Based on the data summarized in this review, a common functional role of humoral immune responses against tumor antigens is very unlikely.  Some antibodies directed against tumor-associated antigens seem to be mere markers of exposure to the antigen without functional relevance.  These
immune responses might be used for cancer early detection, prognosis, and post-treatment surveillance. Data on prediagnostic antibody levels are scarce so that it is currently unclear what the predictive value of prediagnostic humoral immune responses might be.  Even in blood samples obtained at diagnosis, antibody frequencies for most tumor antigens are low precluding their use in diagnostic assays for cancer detection….”

(Cancer immunology, immunotherapy: CII, 58(10), 1535–1544 (2009), cited herewith).

Moreover, the instant specification provides no working example showing that any of their antibodies having binding specificity to human CD3 are capable of “reversing the suppressive function of an immunosuppressive cell” as recited in claim 4 and the skilled artisan would not expect antibodies that strongly activate human CD3+ T cells will be capable of reversing the suppressive function of an immunosuppressive cell given that capable of “reversing the suppressive function of an immunosuppressive cell are commonly used to promote the expansion of immunosuppressive regulatory T-cells as taught, e.g., by Ukena et al. (Experimental Hematology 2011;39:1152–1160, cited herewith) at page 1153, right col., 2nd full paragraph.  Notably, the skilled artisan would expect that administration of an anti-CD3 antibody that promotes the expansion of immunosuppressive regulatory T-cells to exacerbate many cancers, such as breast cancer and ovarian cancer (see, e.g., Shou et al., BMC Cancer (2016) 16:687, “Conclusion” at page 6 and Curiel et al., Nature medicine, 10(9), 942–949 (2004), at page 947, penultimate to last paragraphs, both cited herewith).

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for undue trial and error experimentation by the skilled artisan to begin discovering how to practice the claimed method of treatment without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

In view of the quantity of experimentation necessary, the absence of working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 7, 9, 10, 13, 14, 15-18, 25 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15-18, 22, 24 and 25 of copending Application No. 16615123 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that SEQ ID NOs: 2 and 4 of the ‘123 are Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims; moreover, SEQ ID NO: 38 of the ‘123, which encodes the tetra-specific antibody of the ‘123 (see Fig. 1 of the ‘123) also comprises SEQ ID NOs: 2 and 4 of the ‘123 in the form a human CD3 binding scFv.  Likewise, the nucleic acid sequence of ‘123 claim 15 which encodes the tetra-specific antibody of ‘123 claim 13, and which is used in method claim 18 of the ‘123 to produce tetra-specific antibody comprising SEQ ID NO: 38 anticipates claims 15-18 of the instant application.  Likewise, the pharmaceutical composition and method of treatment claims of the ‘123 anticipate claims 25, 28, 30 and 32 of the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6, 7, 9, 10, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16615122 (reference application).  Although the claims at issue are not identical, they are not the reference claims anticipate the instant claims in that the SEQ ID NO: 66 of the ‘112 comprises Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6, 7, 9, 10, 13, 14 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 21 and 22 of copending Application No. 17040513 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that the guidance and navigation control (GNC) proteins of SEQ ID NOs: 50, 80, 88 and 104 of the ‘513 comprise Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims; moreover, said GNC sequences of the ‘123 comprise Vh and Vl domains identical to SEQ ID NOs: 56 and 52 of the instant claims in the form a human CD3 binding scFv.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6, 7, 9, 10, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16615117 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims in that the SEQ ID NOs: 22 and 24 of the ‘117 are identical to SEQ ID NOs: 56 and 52 of the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644